PER CURIAM.
Upon consideration of a stipulation to docket and dismiss the petition to review the decision of the United States Board of Tax Appeals entered in said cause, executed on behalf of both the respondent on review and the petitioner on review, to which is attached a certificate of the clerk of said Board, showing that the petition to review was duly filed with said Board, it is ordered that the above-entitled cause be by the clerk of this court docketed, and that the said petition to review be, and the same is hereby dismissed.
It is further ordered that the clerk of this court forthwith transmit a certified copy of this order to the clerk of the United States Board of Tax Appeals at Washington, D. C.